Citation Nr: 1608738	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  13-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spondylolysis (back disorder).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.J.



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in December 2015.  While the issue identified at the hearing related to the neck, the Veteran's testimony was about his back.  A transcript of the hearing is of record.

The Board acknowledges that in a March 2014 rating decision, the RO, in pertinent part, denied service connection for glaucoma and granted service connection for bilateral hearing loss, acquiring a 10 percent evaluation.  The Veteran filed a timely notice of disagreement in May 2014 and a statement of the case was issued in September 2015.  The Veteran subsequently filed a timely substantive appeal in September 2015.  These issues have not yet been certified to the Board.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Additionally, the Board notes that, the Veteran has previously claimed service connection for spondylolysis with C7 and T1 spina bifida (claimed as a cervical injury).  The RO denied that claim in a January 2008 rating decision.  The Veteran requested that claim be reopened in February 2011.  However, the RO denied the reopening of that issue in an October 2011 rating decision.  The Veteran was notified of this decision and has not appealed.  Therefore, the Board does not have jurisdiction over this issue and will not address the Veteran's claimed cervical injury here.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records.  To the extent that the additional VA treatment records located in VBMS and the Virtual VA paperless claims system that were received subsequent to the most recent supplemental statement of the case are relevant, the Board finds that there is no prejudice to the Veteran as the decision herein reopens the claim of service connection for spondylolysis and remands the claim on the merits; therefore, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the records.

This issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a January 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for spondylolysis.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The new evidence received since the January 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied the claim of entitlement to service connection for spondylolysis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2007).

2.  The evidence received subsequent to the January 2008 rating decision is new and material, and the claim of service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

In a January 2008 rating decision, the RO denied the Veteran's claim of service connection for spondylolysis.  The RO found that the evidence failed to establish a relationship between his spondylolsis and any disease or injury during military service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156(b), 20.1103 (2007).

Of record at the time of the January 2008 rating decision were the Veteran's service treatment records, VA treatment records from September 2000 to October 2006, social security disability records, private treatment records, and employment records.  The Veteran's service treatment records were silent for any back complaints, treatment, or diagnoses.  Private and VA medical records showed diagnoses of spondylolysis and spondylolisthesis.  VA and private records indicated post-service injuries to the back in the 1990s.  Further, his private records, VA records, and social security records indicate that the Veteran has reported back pain.

Evidence submitted after the January 2008 rating decision includes VA treatment records, lay statements, and testimony at the Board hearing.  At the December 2015 Board hearing, the Veteran's sister's testified that her mother told her that, while in service, the Veteran fell out of a plane in Alaska and injured himself.  See Board Hearing Transcript (Board Hrg. Tr.) at 14.  The Veteran stated at the hearing that he was injured sometime in winter 1975, possibly November 1975.  See Board Hrg. Tr. at 6-7.  Additionally, he reported in other lay statements of record that he had been hospitalized during service and had had symptoms since that parachute injury during service.

The evidence received since the January 2008 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  The Veteran's testimony regarding continuous symptoms since service and providing the time period of the injury is new.  Likewise, it is material as it relates to a relationship to service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, namely nexus to service, and could reasonably substantiate the claim, in conjunction with VA's duty to assist.  See Shade, 24 Vet. App. at 117.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a back disorder is reopened.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for spondylolysis is reopened, and to this extent only, the appeal is granted.

REMAND

The Board finds that a remand is necessary for further evidentiary development.  

First, a remand is required for a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, there are diagnoses of back disorders.  See May 2006 VA treatment record (spinal spondylosis); January 2000 private treatment records (spondylolysis and sacral bursitis); October 2000 private treatment records (spondylolisthesis).  Additionally, the Veteran contends that he injured his back in in a parachute accident and has had pain in his back since that time.  See April 2011 notice of disagreement; Board Hrg. Tr. at 3-4.  Accordingly, the Veteran should be afforded a VA examination.  

Second, on remand the AOJ must obtain the Veteran's service personnel records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2015).  In his April 2011 notice of disagreement the Veteran indicated that after his injury, he was removed from 4&9th C company Charlie Air Borne and reassigned to 172nd infantry brigade as he was no longer able to perform jumps.  Moreover, the Veteran stated that after his injury he was placed on light duty for about 3 months.  Further, the Veteran's DD-214 contains a notation that states that he is not eligible for immediate reenlistment unless a waiver is granted.  The Veteran asserts that this notation is due to his injury.  The AOJ did not attempt to secure the Veteran's personnel records from his period of active service.  This must be done on remand.

Third, remand is required to attempt to obtain additional service treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Inpatient clinical records may be stored separately from the Veteran's service treatment records and must be separately requested.  See VA Adjudication Procedures Manual, M21, Part III, Subpart iii, Chapter 2, Section A2.  Here, the Veteran has provided testimony that he was hospitalized at Bassett Army Hospital or Fort Wainwright Army Hospital in the winter of 1975, possibly November 1975.  See Board Hrg. Tr. at 6-7; April 2011 notice of disagreement.  Although the Veteran's service treatment records have been associated with the claims file, it does not appear that any attempts have been made to obtain inpatient clinical records.  Such attempts shall be made from both the National Personnel Records Center and the hospital.

While on remand, updated VA and private records shall be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location, to request the Veteran's complete service personnel records from his period of service in the Army from September 1973 to September 1976.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the National Personnel Records Center (NPRC) and the Fort Wainwright Army Hospital or Bassett Army Hospital to obtain clinical records from October 1975 through February 1976.  The AOJ shall make as many requests are necessary to obtain these records or confirm that they are not located at either repository.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the appropriate VAMC(s) and obtain and associate with the claims file all outstanding records of VA treatment, including from the Fayetteville, North Carolina VAMC dated from September 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  Request that the Veteran provide the names and addresses of all health care providers who have provided treatment for the claimed disorders, to include the Tanana Valley Clinic, and the Anchorage Fracture & Orthopedic Clinic.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of all current back disorder(s).  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file, or in the alternative, copies of all pertinent records in the claims file, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must identify all current back disorder(s).  For each diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to any period of active duty, including any symptomatology therein.  For the purposes of this opinion only, the examiner should accept as fact that the Veteran parachuted from planes during service.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


